Case 1:18-cr-00158-JKB Document 102 Filed 09/10/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. . * Criminal No. JKB-18-0158
‘ Civil No. JKB-20-3720
ANTONIO WRIGHT *
Defendant *
kok
MEMORANDUM AND ORDER

 

Now pending before the Court is the Defendant’s MOTION PURSUANT TO 28 U.S.C.
§ 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE (ECF No. 80). The Government
has responded (ECF No. 89), The Court has carefully reviewed these documents, their
attachments, and the full record in this case. After doing so, and after considering the standards
set out in Strickland v. Washington, 466 U.S. 668 (1984), the Court concludes that the Motion
should be DENIED. |

The Defendant claims that his attorney provided ineffective assistance of counsel. He
contends that his guilty plea was not made knowingly, intelligently, and voluntarily, because his
lawyer’s advice and counsel was deficient. The record belies this. The guilty plea colloquy,
quoted at length in the Government’s brief (ECF No. 89) shows that his lawyer was fully engaged
with the guilty plea process, providing ample, competent advice at that stage of the proceeding.
During a searching inquiry, the Defendant affirmed his satisfaction with his lawyer and the advice
that she provided.

The Defendant specifically complained that he was incompetently advised by his lawyer
in relation to the appeal waiver that his plea agreement contained. First, appeal waivers are routine

in this district. The one necessity is that a Defendant fully understand what he is giving up. It is

 

 

 
Case 1:18-cr-00158-JKB Document 102 Filed 09/10/21 Page 2 of 2

counsel’s job to make sure that the Defendant fully understands, and the transcript of the guilty
plea, as cited in the Government’s brief (ECF No. 89), demonstrates with certainty that the
Defendant did understand. To the extent that the Defendant was forfeiting future rights, that is
permissible, provided he understands the implications when doing so. United States v. McGrath,
981 F.3d 248 (4™ Cir. 2020). In this case, as noted, it is crystal clear from the transcript of the
guilty plea proceeding that he did understand, and that his lawyer had made certain of such before
the proceeding even began. Appeal waivers that forfeit rights, including future rights, are
acceptable in this circuit. United States v. Johnson, 410 F.3d 137 (4 Cir. 2005). The Sixth
Amendment is not violated when defense counsel advises a client to enter into an appeal waiver,
as part of a broader plea agreement, that will prevent the Defendant from raising issues under a
favorable change in the law later.

Last, in all of his claims, the Defendant fails to demonstrate how he was prejudiced, thus
failing to meet prong two of Strickland. For this additional reason, his claims fail.

Upon the foregoing, the Defendant’s Motion (ECF No. 80) is DENIED.

Further, the Defendant’s claims and proofs failing to meet the requisite standard in this
circuit, a CERTIFICATE OF APPEALABILITY is DENIED.

Dated this ¢ day of September, 2021.

BY THE COURT:

J )gme Kt Dur

James K. Bredar
Chief Judge
